Citation Nr: 1710002	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-33 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to an acquired psychiatric disability, to include anxiety, stress, and depression.

2.  Entitlement to a rating in excess of 40 percent for residuals, laceration right wrist with ulnar neuropathy and degenerative changes.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran requested a Board hearing by video teleconference in his November 2012 VA Form 9.  However, the Veteran withdrew his Board hearing request in July 2014.  

Additional evidence has been received since the most recent consideration of the claims by the RO.  In February 2017, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the reopening of the claim of service connection for an acquired psychiatric disability, and the right wrist rating claim.  The reopened claim and other claims remaining on appeal are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  An August 1977 rating decision denied service connection for a "nervous condition;" the decision was not appealed, nor was new and material evidence received within the appeal period.

2.  Evidence received since August 1977 relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.

3.  Throughout the appeal period, the Veteran's residuals, laceration right wrist with ulnar neuropathy and degenerative changes has been manifested by severe, incomplete paralysis of the ulnar nerve with pain on movement and muscle weakness; complete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The August 1977 rating decision, which denied service connection for a "nervous condition," is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for an acquired psychiatric disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating in excess of 40 percent for residuals, laceration right wrist with ulnar neuropathy and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen-Psychiatric Disability

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The original claim of service connection for a "nervous condition" was received by VA in February 1977.  By an August 1977 rating decision, the RO denied the claim on the grounds that the Veteran's discharge examination did not show any complaints of a nervous condition and that it was not incurred in nor aggravated by service.  The Veteran did not file a timely notice of disagreement to this decision, nor was new and material evidence received within one year.  Thus, the August 1977 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

Since that time, the Veteran also filed a claim of service connection for posttraumatic stress disorder (PTSD).  The Board considers that claim distinct and outside the scope of the Veteran's previously denied nervous condition claim and the current psychiatric disorder claim due to the distinct criteria for that condition.

The Veteran filed his current claim to reopen in 2010.  He reported that he experiences anxiety, stress, and depression.  The Veteran also indicated that these symptoms arose from now service-connected right wrist and left shoulder disabilities.  This evidence is new because it was not previously submitted to VA.  It is material because it reasonably raises the likelihood that the Veteran has a present psychiatric disability and thus at least a possibility of substantiating the Veteran's claim of service connection for a psychiatric disability, particularly on a secondary basis as well as direct basis.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety, stress, and depression is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.102.  The reopened claim is addressed further in the remand section.

II. Increased Rating Claim-Right Wrist Disability

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is presently rated for his right wrist under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  A 60 percent rating is warranted for the major hand for complete paralysis of the ulnar nerve or the "griffin claw" deformity, due to flexor contractions of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot abduct thumb; flexion of wrist weakened.  For incomplete paralysis of the major hand, a 40 percent rating is warranted for severe impairment, a 30 percent rating is warranted for moderate impairment and a 10 percent rating is warranted for mild impairment.  

In assessing severe impairment, VA' Adjudication Procedures Manual contains additional general guidelines.  In general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve (38 CFR 4.124a, DC 8520) marked muscular atrophy is expected.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve (38 CFR 4.123).  VBA Manual, M21-1, III.iv.4.g.4.c.

Facts

Historically, an August 2002 rating decision increased the Veteran's service-connected right wrist disability rating to the current 40 percent level, effective November 1, 2000.  The RO took up the current claim for increase as part of the Veteran's December 2011 TDIU claim.

The Veteran has not submitted much lay evidence in the matter and the subjective complaints are set forth in the VA examination reports.  In a May 2014 substantive appeal, it was acknowledged that the current evidence does not show a worsening of the condition.  In September 2014, the Veteran's representative requested that reasonable doubt be resolved in the Veteran's favor.

A VA examination for the Veteran's right wrist was conducted in July 2012.  There was no report of flare-ups.  The Veteran however continued to have daily pain and chronic stiffness in his wrist.  The pain was worse with lifting, pushing, pulling, and rotational activity.  Palmar flexion was to 20 degrees with no objective painful motion; dorsiflexion was to zero degrees with no objective painful motion.  The Veteran was able to perform repetitive use testing and palmar flexion was again to 20 degrees and dorsiflexion to zero degrees.  There was no additional limitation in range of motion after repetitive use testing.  Functional loss of the wrist was in the form of less movement than normal, pain on movement, and localized tenderness.  Wrist flexion strength was 4 out of 5 and wrist extension strength was 4 out of 5.  There was favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion.  The functional impact of his wrist was that he could no longer do any significant lifting, gripping, or rotational activities with his right hand or wrist.  He could only lift about five pounds comfortably in his right hand, but the digital function was noted as intact.  There were normal neuro and vascular exams of the right hand and wrist.  

A VA treatment note from October 2012 noted that the Veteran's right wrist flexion and extension were limited.  A December 2012 VA treatment noted the pain in his right wrist was chronic.

Another VA examination occurred in March 2014.  The Veteran reported that he had right wrist pain with turning his door key, lifting small objects repetitively, and heavy objects with moderate to severe right wrist pain and weakness.  He reported he had mild to moderate dull aching pain in his right wrist daily with flare-ups of moderate to severe pain with use.  He stated that since his 2008 wrist surgery he has had limited use of his right wrist.  Palmar flexion was noted to 15 degrees with evidence of painful motion at 15 degrees.  Dorsiflexion was to 5 degrees with evidence of painful motion at 5 degrees.  With regard to flare-ups, the Veteran reported moderate to severe right wrist pain increasing with lifting heavy objects and increased pain in cold weather.  After repetitive use testing was conducted, palmar flexion was to 15 degrees and dorsiflexion was to 5 degrees.  Functional loss was present in the form of less movement than normal and pain on movement.  
With regard to strength testing, wrist flexion was 3 out of 5; wrist extension was 3 of 5.  Residual signs and symptoms from the surgery were chronic right wrist pain and swelling with overuse. 

A VA nerve examination was also conducted in March 2014.  The Veteran reported severe constant pain in the right upper extremity.  There was moderate intermittent pain in the right upper extremity.  There was also mild numbness in the right upper extremity.  Muscle testing in the right wrist revealed a 3 out of 5 strength rating.  The grip of the right hand was noted as 3 out of 5.  And the pinch was 3 of 5.  There was decreased sensitivity in the right hand.  The examiner noted moderate incomplete paralysis of the ulnar nerve.  The Veteran reported occasionally using a brace for his right wrist.  He reported using it at least two days per week for severe right wrist pain.

An April 2016 VA treatment note reflected the Veteran's complaint of right wrist pain.

Analysis

In consideration of the evidence, the Board finds that a rating in excess of 40 percent for the Veteran's right wrist disability is not warranted.  The VA examinations reflect that the Veteran's right hand is his dominant hand.  Throughout the appeal period, the Veteran's symptoms more closely approximate the 40 percent rating.  This is so because throughout the appeal period the Veteran experienced pain in his right wrist and a lack of full extension and flexion.  However, at no time during the appeal period did his symptoms reflect complete paralysis of the ulnar nerve.  For example in November 2008 he was able to touch all of his fingers to his palm.  The Board acknowledges however that in December 2008 he had decreased use of the fingers in his right hand.  While the motor function of the right upper extremity was noted as abnormal in the February 2009 examination, there was no muscle wasting or atrophy.  

The Board acknowledges that throughout the appeal period the Veteran has reported flare-ups of severe pain in his right wrist.  The Board also acknowledges the Veteran's inability to push or pull objects heavier than five pounds and functional loss in the form of pain on movement, incoordination, and instability and weakness.  Nonetheless, the Veteran's grip strength was noted as 3 out of 5 in the March 2014 VA examination.  Though there was pain and numbness noted in the right hand, the March 2014 examiner only noted incomplete paralysis of the ulnar nerve and this was characterized as moderate in nature.  An August 2010 treatment note revealed 4 out of 5 muscle strength in the right hand.  In July 2012, wrist flexion and extension strength were 4 out of 5.  In the March 2014 VA examination, wrist strength was rated as 3 out of 5.  Grip strength and pinch were also rated as 3 out of 5.  Thus, the disability does not approximate complete paralysis.

Furthermore, a higher rating is not warranted under a different Diagnostic Code, such as for ankyloses of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  A higher 50 percent rating requires unfavorable ankyloses in any degree of palmer flexion, or with ulnar or radial deviation.  Here, at most, favorable ankylosis is shown.

For these reasons, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's right wrist disability.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim to reopen the claim of entitlement to an acquired psychiatric disability, to include anxiety, stress, and depression is allowed; to this limited extent, the appeal is granted.

A rating in excess of 40 percent for residuals, laceration right wrist with ulnar neuropathy and degenerative changes is denied.



REMAND

Psychiatric Disability

The Veteran has asserted and the record reflects two theories of entitlement for the Veteran's claimed psychiatric disability.  First, the record reflects the Veteran suffered from a "nervous condition" during his period of active service.  See May 1972 service treatment note.  To this extent, a theory of direct service connection is reasonably raised by the record.  Second, in a May 2010 statement, the Veteran contended that he suffered from anxiety, stress, and depression due to his service-connected right wrist and left shoulder, expressly raising the theory of secondary service connection.  The Board finds that these contentions at least indicate that the Veteran suffers from a psychiatric condition that is either directly related to service, or related on a secondary basis to his service-connected disabilities.  As such, a VA examination is warranted to address the nature and etiology of his claimed psychiatric disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Ear Hearing Loss

The Veteran currently receives a noncompensable rating for hearing loss in his left ear.  The Board notes that his last VA audiological examination was conducted in July 2012.  The Veteran maintains that his hearing loss in the left ear is worse than presently rated and, in May 2014, contended that a new VA examination is warranted.  Thus, the Board finds a new VA examination is warranted to assess the current extent and severity of his left ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

TDIU

The Veteran has claimed entitlement to a TDIU.  The Board notes that the Veteran does not presently meet the schedular requirements for a TDIU.  However, as the claim of service connection for a psychiatric disability and an increased rating for left ear hearing loss are being remanded, the Board finds the claim for entitlement to a TDIU to be inextricably intertwined with those claims.  Thus, the claim for entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of any current psychiatric conditions.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.

Consideration should be given to the May 1972 service treatment note.

For each psychiatric condition diagnosed, the examiner should also offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition is proximately due to or the result of any service-connected disability.

Consideration should be given to the Veteran's theory of a relationship to service-connected right wrist and left shoulder disabilities.

A complete rationale or explanation should be provided for any opinion reached.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left ear hearing loss.  The entire claims file should be reviewed by the examiner.  A complete rationale or explanation should be provided for any opinion reached.

3.  Finally, readjudicate the claims remaining on appeal, including entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


